Per Curiam.
Summary proceedings are entirely statutory (Handshke v. Loysen, 203 App. Div. 21, 22; Maneely v. Mayers, 43 Misc. 380, 383), and the statute (Civ. Prac. Act, §§ 1410-1447) contains no provision for bringing in as a party to such a proceeding by supplemental summons the lessee’s indemnitor and the awarding of damages in favor of the lessee against the lessee’s assignee and the indemnitor. Section 193 of the Civil Practice Act is not applicable to summary proceedings.
Order reversed, motion granted, and judgment vacated.
All concur; present, Lydon, Callahan and Peters, JJ.